Exhibit 10.1

OWENS CORNING

2010 STOCK PLAN

I. INTRODUCTION

1.1 Purpose. The purpose of the Owens Corning 2010 Stock Plan (the “Plan”) is to
promote the long-term financial success of Owens Corning (the “Company”) by
(i) establishing an equity compensation program for certain employees and
non-employee directors of the Company; (ii) attracting and retaining executive
personnel of outstanding ability; (iii) strengthening the Company’s capability
to develop, maintain and direct a competent management team; (iv) motivating
executive personnel by means of performance-related incentives to achieve
longer-range performance goals; (v) providing incentive compensation
opportunities which are competitive with those of other major corporations;
(vi) enabling Company employees and executive personnel to participate in the
long-term growth and financial success of the Company through increased stock
ownership and (vii) serving as a mechanism to attract, retain and properly
compensate non-employee directors. Where the grant of shares of stock under this
Plan is restricted or rendered impracticable by foreign local laws and/or
regulations, the foregoing purposes will be promoted through some alternative
arrangement (or in some cases cash equivalents) as applicable.

1.2 Certain Definitions. In addition to the defined terms set forth elsewhere in
this Plan, the terms set forth below, shall, when capitalized, have the
following respective meanings.

“Agreement” shall mean the written agreement evidencing an award hereunder
between the Company and the recipient of such award.

“Board” shall mean the Board of Directors of the Company.

“Bonus Stock” shall mean shares of Common Stock that are not subject to a
Restriction Period or Performance Measures.

“Cause” shall mean the willful and continued failure to substantially perform
the duties assigned by the Company (other than a failure resulting from the
optionee’s Disability), the willful engaging in conduct which is demonstrably
injurious to the Company or any Subsidiary, monetarily or otherwise, including
conduct that, in the reasonable judgment of the Committee, no longer conforms to
the standard of the Company’s employees or executives, any act of dishonesty,
commission of a felony, or a significant violation of any statutory or common
law duty of loyalty to the Company.

“Change in Control” shall have the meaning set forth in Section 6.8(b).

“Code” shall mean the Internal Revenue Code of 1986, as amended.

“Committee” shall mean the Compensation Committee of the Board or a subcommittee
thereof, or any other committee designated by the Board to administer this Plan,
consisting of two or more members of the Board, each of whom shall be (i) a
“Non-Employee Director” within the meaning of Rule 16b-3 under the Exchange Act,
(ii) an “outside director” within the meaning of Section 162(m) of the Code, and
(iii) an “Independent Director” within the meaning of the rules of the New York
Stock Exchange.

“Common Stock” shall mean common stock, $.01 par value, of the Company.

“Directors Options” shall have the meaning set forth in Section 5.4.

“Directors Restricted Stock” shall have the meaning set forth in Section 5.4.

 

1



--------------------------------------------------------------------------------

“Disability” shall mean the inability of the holder of an award to perform
substantially such holder’s duties and responsibilities for a continuous period
of at least six months, as determined solely by the Committee. To the extent
that Code Section 409A is applicable to a particular award, the term
“Disability” shall have the meaning as defined under that Section.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Fair Market Value” shall mean the closing transaction price of a share of
Common Stock as reported on the New York Stock Exchange on the date as of which
such value is being determined or, if the Common Stock is not listed on the New
York Stock Exchange, the closing transaction price of a share of Common Stock on
the principal national stock exchange on which the Common Stock is traded on the
date as of which such value is being determined or, if there shall be no
reported transactions for such date, on the next preceding date for which
transactions were reported; provided further, that Fair Market Value may be
determined by the Committee by whatever other means or method as the Committee,
in the good faith exercise of its discretion, shall at such time deem
appropriate. Notwithstanding the foregoing, for any purposes under this Plan
including for Plan administrative purposes, the Committee may, in its
discretion, apply any other definition of Fair Market Value which is reasonable
and consistent with applicable tax, accounting and other rules.

“Free-Standing SAR” shall mean an SAR which is not granted in tandem with, or by
reference to, an option, which entitles the holder thereof to receive, upon
exercise, shares of Common Stock (which may be Restricted Stock), cash or a
combination thereof, as set forth in the Agreement, with an aggregate value
equal to the excess of the Fair Market Value of one share of Common Stock on the
date of exercise over the base price of such SAR, multiplied by the number of
such SARs which are exercised.

“Incentive Stock Option” shall mean an option to purchase shares of Common Stock
which meets the requirements of Section 422 of the Code, or any successor
provision, and which is intended by the Committee to constitute an Incentive
Stock Option.

“Non-Employee Director” shall mean any director of the Company who is not an
officer or employee of the Company or any Subsidiary.

“Non-Qualified Stock Option” shall mean an option to purchase shares of Common
Stock that is not an Incentive Stock Option.

“Participant” shall mean an individual who has been granted an Incentive Stock
Option, a Non-Qualified Stock Option, an SAR, a Bonus Stock Award, Performance
Share Award, Restricted Stock Award or Restricted Stock Unit Award.

“Performance Measures” shall mean the criteria and objectives, established by
the Committee, which shall be satisfied or met (i) as a condition to the grant,
vesting or exercisability of all or a portion of an option or SAR, (ii) as a
condition to the grant or vesting of a Stock Award or (iii) during the
applicable Restriction Period or Performance Period as a condition to the
holder’s receipt of Common Stock subject to a Restricted Stock Award, Restricted
Stock Unit Award, or a Performance Share Award and/or of payment with respect to
such award. The Committee may amend or adjust the Performance Measures or other
terms and conditions of an outstanding award in recognition of unusual or
nonrecurring events affecting the Company or its financial statements or changes
in law or accounting, but only to the extent such adjustment would not cause any
portion of the award, upon payment, or the option, upon exercise, to be
nondeductible pursuant to Section 162(m) of the Code. Such criteria and
objectives may include one or more of the following: total stockholder return
(based on the change in the price of a share of the Company’s Common Stock and
dividends paid); brand recognition or acceptance; cost savings or waste
elimination; earnings before interest, taxes and amortization (“EBITA”); also
EBIT, EBITDA, OBIT, or OBITDA; earnings per share; income; operating income;
market share or market segment share; net income; new product innovation;
operating profit or net operating profit; operating margins or profit margins;
profits or gross profits; product cost reductions; product release schedules;
return on stockholder’s equity; return on assets; return on capital employed;
return on invested capital; return on operating revenue; revenue or revenue

 

2



--------------------------------------------------------------------------------

growth; sales or segment sales; share price performance; strategic corporate
objectives (including but not limited to: increase in revenue with certain
customers, customer groups, or customer types; revenues, synergies or savings
related to corporate transactions; safety performance; sustainability or
environmental performance); economic value added; and cash flows (including, but
not limited to: operating cash flow, free cash flow, cash flow return on equity
and cash flow return on investment); working capital or changes in working
capital over any time period; any combination of the foregoing performance
measures; or any other performance measure as selected by the Committee which is
intended to meet the requirements for performance based compensation under
Section 162(m) of the Code. If the Committee desires that compensation payable
pursuant to any award subject to Performance Measures be “qualified
performance-based compensation” within the meaning of Section 162(m) of the
Code, the Performance Measures (i) shall be established by the Committee no
later than the end of the first to occur of the first 90 days or the first 25%
of the Performance Period or Restriction Period, as applicable (or such other
time designated by the Internal Revenue Service) and (ii) shall satisfy all
other applicable requirements imposed under Treasury Regulations promulgated
under Section 162(m) of the Code, including the requirement that such
Performance Measures be stated in terms of an objective formula or standard.

“Performance Period” shall mean any period designated by the Committee during
which the Performance Measures applicable to a Performance Share Award shall be
measured.

“Performance Share” shall mean shares of Common Stock that are subject to
forfeiture upon failure to attain specified Performance Measures within a
specified Performance Period.

“Performance Share Unit” shall mean a right, contingent upon the attainment of
specified Performance Measures within a specified Performance Period, to receive
one share of Common Stock, which may be Restricted Stock, or in lieu of all or a
portion thereof, at the Committee’s discretion, a cash payment based on the Fair
Market Value of one share of Common Stock.

“Performance Share Award” shall mean an award of Performance Shares or
Performance Share Units under this Plan.

“Permanent and Total Disability” shall have the meaning set forth in
Section 22(e) (3) of the Code or any successor thereto.

“Restricted Stock” shall mean shares of Common Stock that are subject to a
Restriction Period.

“Restricted Stock Unit” shall mean the right to receive one share of Common
Stock which shall be contingent upon the expiration of a specified Restriction
Period and subject to such additional restrictions as may be contained in the
Agreement relating thereto.

“Restriction Period” shall mean any period designated by the Committee during
which (i) the Common Stock subject to a Restricted Stock Award may not be sold,
transferred, assigned, pledged, hypothecated or otherwise encumbered or disposed
of, except as provided in this Plan or the Agreement relating to such award or
(ii) the conditions to vesting applicable to a Restricted Stock Unit Award shall
remain in effect.

“Retirement” unless otherwise specifically set forth under the terms of an
agreement, for purposes of this Plan shall mean termination of employment for a
reason other than Cause by an employee who is at least 55 years of age and who
has at least 5 years of Service with the Company.

“SAR” shall mean a stock appreciation right which may be a Free Standing SAR or
a Tandem SAR.

“Service” shall mean any period of service or employment with the Company. This
shall include either or both employment as an employee of the Company or service
on the Board as a Non-Employee Director. Service shall include any such Service
with the Company or any predecessor of the Company. Nothing in the Plan, in the
grant of any Award or in any Award Agreement shall confer upon any Participant
any right to continue in the

 

3



--------------------------------------------------------------------------------

Service of the Company or any of its Subsidiaries, or interfere in any way with
the right of the Company or any of its Subsidiaries to terminate the
Participant’s employment or other service relationship for any reason at any
time.

“Stock Award” shall mean a Restricted Stock Award, a Restricted Stock Unit Award
or a Bonus Stock Award.

“Subsidiary” and “Subsidiaries” shall have the meanings set forth in
Section 1.4.

“Tandem SAR” shall mean an SAR which is granted in tandem with, or by reference
to, an option (including a Non-Qualified Stock Option granted prior to the date
of grant of the SAR), which entitles the holder thereof to receive, upon
exercise of such SAR and surrender for cancellation of all or a portion of such
option, shares of Common Stock (which may be Restricted Stock), cash or a
combination thereof with an aggregate value equal to the excess of the Fair
Market Value of one share of Common Stock on the date of exercise over the base
price of such SAR, multiplied by the number of shares of Common Stock subject to
such option, or portion thereof, which is surrendered.

1.3 Administration. This Plan shall be administered by the Committee. The
Committee shall have the authority to determine eligibility for awards hereunder
and to determine the form, amount and timing of each award to such persons and,
if applicable, the number of shares of Common Stock, and the number of
Performance Shares subject to such an award, the exercise price or base price
associated with the award, the time and conditions of exercise or settlement of
the award and all other terms and conditions of the award, including, without
limitation, the form of the Agreement evidencing the award. The Committee may,
in its sole discretion and for any reason at any time, subject to the
requirements imposed under Section 162(m) of the Code and regulations
promulgated thereunder in the case of an award intended to be qualified
performance-based compensation, take action such that (i) any or all outstanding
options, stock awards, and/or SARs shall become exercisable in part or in full,
(ii) all or a portion of the Restriction Period applicable to any outstanding
Restricted Stock Award shall lapse, (iii) all or a portion of the Performance
Period applicable to any outstanding Performance Share Award shall lapse,
(iv) the Performance Measures applicable to any outstanding Restricted Stock
Award (if any) and to any outstanding Performance Share Award shall be deemed to
be satisfied at the maximum or any other level.

The Committee shall, subject to the terms of this Plan, have the discretionary
authority to interpret this Plan and the application thereof, establish rules
and regulations it deems necessary or desirable for the administration of this
Plan and may impose, incidental to the grant of an award, conditions with
respect to the award, such as limiting competitive employment or other
activities. All such interpretations, rules, regulations and conditions shall be
final, binding and conclusive. The Committee delegates the authority for
ministerial administration of the Plan and awards made under the Plan to the
Company.

Notwithstanding anything in the Plan to the contrary, in accordance with
Section 157 of the Delaware General Corporation Law, the Committee may, by
resolution, authorize one or more executive officers of the Company to do one or
both of the following: (i) designate non-director and non-executive officer
employees of the Company or any of its Subsidiaries to be recipients of rights
or options entitling the holder thereof to purchase from the Company shares of
its capital stock of any class or other awards hereunder; and (ii) determine the
number of such rights or options, or awards to be received by such non-director
and non-executive officer employees; provided, however, that the resolution so
authorizing such executive officer or officers shall specify the total number of
rights or options, or awards such executive officer or officers may so award.
The Committee may not delegate its power and authority to an executive officer
of the Company with regard to the grant of an award to any person who is a
“covered employee” within the meaning of Section 162(m) of the Code or who, in
the Committee’s judgment, is likely to be a covered employee at any time during
the period an award hereunder to such employee would be outstanding or with
regard to the selection for participation in this Plan of an officer, director
or other person subject to Section 16 of the Exchange Act or decisions
concerning the timing, pricing or amount of an award to such an officer,
director or other person.

 

4



--------------------------------------------------------------------------------

Notwithstanding anything in the Plan to the contrary, to the extent an award
granted hereunder would be subject to the requirements of Section 409A of the
Code and the regulations thereunder, then the Agreement for such award and the
Plan shall be construed and administered so as the award complies with
Section 409A of the Code and the regulations thereunder. Consistent with the
foregoing, if the holder of an award granted under this Plan is a “specified
employee,” as defined in Section 409A of the Code, as of the date of the
holder’s “separation from service,” as defined in Section 409A of the Code, then
to the extent any amount payable under such award (i) constitutes the payment of
nonqualified deferred compensation, within the meaning of Section 409A of the
Code, (ii) is payable upon the holder’s separation from service and (iii) under
the terms of the Agreement for such award and this Plan would be payable prior
to the six-month anniversary of the holder’s separation from service, such
payment shall be delayed until the earlier to occur of (a) the six-month
anniversary of the holder’s separation from service or (b) the date of the
holder’s death.

Awards may be granted to Participants in jurisdictions outside the United
States. To the extent necessary or advisable to comply with applicable local
laws while concurrently aiming to achieve the purposes of the Plan it may be
determined by the Committee that the terms and conditions applicable to those
awards granted to Participants outside the United States are different from
those under the Plan.

1.4 Eligibility. Participants in this Plan shall consist of such directors,
officers, and employees of the Company, its subsidiaries and any other entity
designated by the Board or the Committee (individually a “Subsidiary” and
collectively the “Subsidiaries”) as the Committee, in its sole discretion, may
select from time to time; provided, however, that a director, officer or
employee of a Subsidiary shall be designated a recipient of an option or SAR
only if Common Stock qualifies, with respect to such recipient, as “service
recipient stock” within the meaning set forth in Section 409A of the Code. For
purposes of this Plan, reference to employment by the Company shall also mean
employment by a Subsidiary.

1.5 Shares Available. Subject to adjustment as provided in Section 6.7, the
number of shares of Common Stock available under the Plan shall be 2,000,000,
plus the number of shares of Common Stock available under the Prior Plan as of
the effective date of the Plan. As of the effective date of the Plan, no further
grants may be made under the Prior Plan. To the extent that shares of Common
Stock subject to an award (except to the extent shares of Common Stock are
issued or delivered by the Company in connection with the exercise of a Tandem
SAR) under the Plan or the Prior Plan are not issued or delivered by reason of
the expiration, termination, cancellation or forfeiture of such award, then such
shares of Common Stock shall again be available under the Plan. Notwithstanding
any other provision of the Plan to the contrary, any and all of the shares of
Common Stock available under this paragraph shall be available for any or all
types of awards, including full value stock awards, which are available under
the terms of the Plan.

Notwithstanding anything in this Section 1.5 to the contrary, shares of Common
Stock subject to an award under this Plan may not be made available for issuance
under this Plan if such shares are: (i) shares that were subject to a
stock-settled SAR and were not issued upon the net settlement or net exercise of
such SAR, (ii) shares used to pay the exercise price of an Incentive Stock
Option or Non-Qualified Stock Option, (iii) shares delivered to or withheld by
the Company to pay withholding taxes related to an award under this Plan, or
(iv) shares repurchased on the open market with the proceeds of an option
exercise.

Shares of Common Stock shall be made available from authorized and unissued
shares of Common Stock, or authorized and issued shares of Common Stock
reacquired and held as treasury shares or otherwise or a combination thereof.

To the extent required by Section 162(m) of the Code and the rules and
regulations thereunder, the maximum number of shares of Common Stock with
respect to which options, SARs, Stock Awards or Performance Share Awards or a
combination thereof may be granted during any calendar year to any person shall
be 1,000,000, subject to adjustment as provided in Section 6.7.

For purposes of grants of Incentive Stock Options under this Plan, the maximum
number of shares available for such grant(s) shall be no more than 2,000,000
shares.

 

5



--------------------------------------------------------------------------------

For purposes of grants of all Bonus Stock awards and any other awards that do
not conform to the minimum vesting provisions of the Plan, the maximum shares of
Common Stock available for such awards shall be capped at 5% of the shares of
Common Stock authorized under the Plan.

II. STOCK OPTIONS AND STOCK APPRECIATION RIGHTS

2.1 Stock Options. The Committee may, in its discretion, grant Incentive Stock
Options or Non-Qualified Stock Options to such eligible persons under
Section 1.4 as may be selected by the Committee.

Options shall be subject to the following terms and conditions and shall contain
such additional terms and conditions, not inconsistent with the terms of this
Plan, as the Committee shall deem advisable:

(a) Number of Shares and Purchase Price. The number of shares and the purchase
price per share of Common Stock subject to an option shall be determined by the
Committee, provided, however, that the purchase price per share of Common Stock
shall not be less than 100% of the Fair Market Value of a share of Common Stock
on the date of grant of such option and provided further, that if an Incentive
Stock Option shall be granted to any person who, at the time such option is
granted, owns capital stock possessing more than ten percent of the total
combined voting power of all classes of capital stock of the Company (or of any
parent or subsidiary as defined in Section 424 of the Code) (a “Ten Percent
Holder”), the purchase price per share of Common Stock shall be the price
(currently 110% of Fair Market Value) required by the Code in order to
constitute an Incentive Stock Option.

(b) Option Period and Exercisability. Each option, by its terms, shall require
the Participant to remain in the continuous employ of the Company for at least
one year following the date of grant of the option before any part of the option
shall be exercisable, except in the case of a Change in Control. The period
during which an option may be exercised shall be determined by the Committee;
provided, however, that no Incentive Stock Option nor Non-Qualified Stock Option
shall be exercised later than ten years after its date of grant; provided
further, that if an Incentive Stock Option shall be granted to a Ten Percent
Holder, such option shall not be exercised later than five years after its date
of grant. Once determined and stated in an Agreement with respect to an option,
the period during which an option can be exercised shall not be further
extended. The Committee may, in its discretion, establish Performance Measures
which shall be satisfied or met as a condition to the grant of an option or to
the exercisability of all or a portion of an option. The Committee shall
determine whether an option shall become exercisable in cumulative or
non-cumulative installments and in part or in full at any time. An exercisable
option, or portion thereof, may be exercised only for whole shares of Common
Stock.

(c) Method of Exercise. An option may be exercised (i) by giving written notice
to the Company specifying the number of whole shares of Common Stock to be
purchased and accompanied by payment therefor in full (or arrangement made for
such payment to the Company’s satisfaction) either (A) by the delivery of cash
in the amount of the aggregate purchase price payable by reason of such
exercise, (B) for employees other than Canadian employees, by delivery (either
actual delivery or by attestation procedures established by the Company) of
previously acquired shares of Common Stock that have an aggregate Fair Market
Value, determined as of the date of exercise, equal to the aggregate purchase
price payable by reason of such exercise, (C) authorizing the Company to
withhold whole shares of Common Stock which would otherwise be delivered having
an aggregate Fair Market Value, determined as of the date of exercise, equal to
the aggregate purchase price payable by reason of such exercise, (D) by the
delivery of cash in the amount of the aggregate purchase price payable by reason
of such exercise by a broker-dealer acceptable to the Company to whom the
optionee has submitted an irrevocable notice of exercise, or (E) a combination
of (A), (B) and (C), in each case to the extent set forth in the Agreement
relating to the option, (ii) if applicable, by surrendering to the Company any
Tandem SARs which are cancelled by reason of the exercise of the option and
(iii) by executing such documents as the Company may reasonably request. Any
fraction of a share of Common Stock which would be required to pay such purchase
price shall be disregarded and the remaining amount due shall be paid in cash by
the optionee. No shares of Common Stock shall be issued and no certificate
representing Common Stock shall be delivered until the full

 

6



--------------------------------------------------------------------------------

purchase price therefore has been paid (or arrangement made for such payment to
the Company’s satisfaction).

Notwithstanding the foregoing, permitted exercise methods may be limited by the
terms of the individual Agreement.

2.2 Stock Appreciation Rights. The Committee may, in its discretion, grant SARs
to such eligible persons under Section 1.4 as may be selected by the Committee.
The Agreement relating to an SAR shall specify whether the SAR is a Tandem SAR
or a Free-Standing SAR.

SARs shall be subject to the following terms and conditions and shall contain
such additional terms and conditions, not inconsistent with the terms of this
Plan, as the Committee shall deem advisable:

(a) Number of SARs and Base Price. The number of SARs subject to an award shall
be determined by the Committee. Any Tandem SAR related to an Incentive Stock
Option shall be granted at the same time that such Incentive Stock Option is
granted. The base price of a Tandem SAR shall be the purchase price per share of
Common Stock of the related option. The base price of a Free-Standing SAR shall
be determined by the Committee; provided, however, that such base price shall
not be less than 100% of the Fair Market Value of a share of Common Stock on the
date of grant of such SAR.

(b) Exercise Period and Exercisability. Each SAR, by its terms, shall require
the Participant to remain in the continuous employ of the Company for at least
one year following the date of grant of the SAR before any part of the SAR shall
be exercisable, except in the case of a Change in Control. The Agreement
relating to an award of SARs shall specify whether such award may be settled in
shares of Common Stock (including shares of Restricted Stock) or cash or a
combination thereof. The period for the exercise of an SAR shall be determined
by the Committee; provided, however, that no SAR may be exercised later than 10
years after its date of grant; provided further, that no Tandem SAR shall be
exercised later than the expiration, cancellation, forfeiture or other
termination of the related option. Once determined and stated in an Agreement
with respect to an SAR, the period during which an SAR can be exercised shall
not be further extended. The Committee may, in its discretion, establish
Performance Measures which shall be satisfied or met as a condition to the grant
of an SAR or to the exercisability of all or a portion of an SAR. The Committee
shall determine whether an SAR may be exercised in cumulative or non-cumulative
installments and in part or in full at any time. An exercisable SAR, or portion
thereof, may be exercised, in the case of a Tandem SAR, only with respect to
whole shares of Common Stock and, in the case of a Free Standing SAR, only with
respect to a whole number of SARs. If an SAR is exercised for shares of
Restricted Stock, a certificate or certificates representing such Restricted
Stock shall be issued in accordance with Section 3.2(c), or such shares shall be
transferred to the holder in book entry form with restrictions on the Shares
duly noted, and the holder of such Restricted Stock shall have such rights of a
stockholder of the Company as determined pursuant to Section 3.2(d). Prior to
the exercise of an SAR for shares of Common Stock, including Restricted Stock,
the holder of such SAR shall have no rights as a stockholder of the Company with
respect to the shares of Common Stock subject to such SAR.

(c) Method of Exercise. A Tandem SAR may be exercised (i) by giving written
notice to the Company specifying the number of whole SARs which are being
exercised, (ii) by surrendering to the Company any options which are cancelled
by reason of the exercise of the Tandem SAR and (iii) by executing such
documents as the Company may reasonably request. A Free-Standing SAR may be
exercised (i) by giving written notice to the Company specifying the whole
number of SARs which are being exercised and (ii) by executing such documents as
the Company may reasonably request.

2.3 Termination of Employment or Service. (a) Non-Qualified Stock Options and
SARs. All of the terms relating to the exercise period or to the vesting, in
whole or in part, or forfeiture and cancellation of such option or SAR award
upon a termination of employment or service with the Company of the holder,
whether by reason of Disability, Retirement, death or any other reason, shall be
determined by the Committee and as set forth in the Agreement. Notwithstanding
the foregoing, age and service requirements set forth in any individual
Agreement will be inapplicable in jurisdictions where they are in conflict with
implementation of the European Union Age Discrimination Directive.

 

7



--------------------------------------------------------------------------------

(b) Incentive Stock Options. All of the terms relating to the exercise period or
to the vesting, in whole or in part, or forfeiture and cancellation of such
Incentive Stock Option award upon a termination of employment or service with
the Company of the holder, whether by reason of Disability, Retirement, death or
any other reason, shall be determined by the Committee and as set forth in the
Agreement. Notwithstanding the foregoing, age and service requirements set forth
in any individual Award Agreement will be inapplicable in jurisdictions where
they are in conflict with implementation of the European Union Age
Discrimination Directive.

(c) Continuation of Service as a Non-Employee Director. Unless otherwise set
forth in the Agreement, a holder’s employment with the Company will not be
deemed to have terminated for purposes of this Section 2.3 if the holder
continues to provide services to the Company as a Non-Employee Director.

(d) Notwithstanding anything in this Plan or any Agreement under the Plan to the
contrary the Committee may not accelerate or waive any vesting requirements,
performance requirements or restriction periods on any options or SARs other
than in the case of death, Disability, Retirement or a Change in Control.

2.4 No Repricing. Notwithstanding anything in this Plan to the contrary and
subject to Section 6.7, without the approval of the stockholders of the Company
the Committee will not amend or replace any previously granted option or SAR in
a transaction that constitutes a “repricing,” as such term is used in
Section 303A.08 of the Listed Company Manual of the New York Stock Exchange.
Further, except in connection with a corporate transaction involving the Company
(including, without limitation, any stock dividend, stock split, extraordinary
cash dividend, recapitalization, reorganization, merger, consolidation,
split-up, spin-off, combination, or exchange of shares), the terms of
outstanding awards may not be amended to reduce the exercise price of
outstanding Incentive Stock Options, Non-Qualified Stock Options or SARs or
cancel outstanding Incentive Stock Options, Non-Qualified Stock Options or SARs
in exchange for cash, other awards or Incentive Stock Options, Non-Qualified
Stock Options or SARs with an exercise price that is less than the exercise
price of the original Incentive Stock Options, Non-Qualified Stock Options or
SARs without stockholder approval.

III. STOCK AWARDS

3.1 Stock Awards. The Committee may, in its discretion, grant Stock Awards to
such eligible persons under Section 1.4 as may be selected by the Committee. The
Agreement relating to the Stock Award shall specify whether the Stock Award is a
Restricted Stock Award, a Restricted Stock Unit Award or Bonus Stock Award.

3.2 Terms of Stock Awards. Stock Awards shall be subject to the following terms
and conditions and shall contain such additional terms and conditions, not
inconsistent with the terms of this Plan, as the Committee shall deem advisable.

(a) Number of Shares and Other Terms. The number of shares of Common Stock
subject to a Restricted Stock Award, Restricted Stock Unit Award or Bonus Stock
Award and the Performance Measures (if any) and Restriction Period applicable to
a Restricted Stock Award or Restricted Stock Unit Award shall be determined by
the Committee and set forth in the individual award Agreement.

(b) Vesting and Forfeiture. The Agreement relating to a Restricted Stock Award
or Restricted Stock Unit Award shall provide, in the manner determined by the
Committee in its discretion, and subject to the provisions of this Plan, for the
vesting, in whole or in part, of the shares of Common Stock subject to such
award, in the case of a Restricted Stock Award, or the vesting of the Restricted
Stock Unit Award itself, in the case of Restricted Stock Unit Award, (i) if
specified Performance Measures are satisfied or met during the specified
Restriction Period or (ii) if the holder of such award remains continuously in
the employment of or service to the Company during the specified Restriction
Period, and for the forfeiture of the shares of Common Stock subject to such
award in the case of a Restricted Stock Award, or the forfeiture of the
Restricted Stock Unit Award itself, in the case of a Restricted Stock Unit
Award, (x) if specified Performance Measures are not satisfied or met during the
specified Performance Period or (y) if the holder of such award does not remain
continuously in the employment of or service to the Company during the specified
Restriction Period.

 

8



--------------------------------------------------------------------------------

Any Restricted Stock award or Restricted Stock Unit award which vests on the
basis of the Participant’s continued employment with the passage of time and/or
provision of service to the Company shall not provide for vesting which is any
more rapid than pro rata vesting over a three (3) year period and any Restricted
Stock award or Restricted Stock Unit award which vests upon the attainment of
performance goals shall provide for a performance period of at least twelve
(12) months. Notwithstanding the foregoing, the Committee may permit
acceleration of vesting of any Restricted Stock award or Restricted Stock Unit
award in the event of the Participant’s death, Disability, Retirement or a
Change in Control.

Bonus Stock Awards shall not be subject to any Performance Measures or
Restriction Periods.

(c) Stock Issuance. During the Restriction Period, the shares of Restricted
Stock shall be held by a custodian in book entry form with restrictions on such
shares duly noted or, alternatively, a certificate or certificates representing
a Restricted Stock award shall be registered in the holder’s name and may bear a
legend, in addition to any legend which may be required pursuant to Section 6.6,
indicating that the ownership of the shares of Common Stock represented by such
certificate is subject to the restrictions, terms and conditions of this Plan
and the Agreement relating to the Restricted Stock award. All such certificates
shall be deposited with the Company, together with stock powers or other
instruments of assignment (including a power of attorney), each endorsed in
blank with a guarantee of signature if deemed necessary or appropriate, which
would permit transfer to the Company of all or a portion of the shares of Common
Stock subject to the Restricted Stock award in the event such award is forfeited
in whole or in part. Upon termination of any applicable Restriction Period (and
the satisfaction or attainment of applicable Performance Measures), subject to
the Company’s right to require payment of any taxes in accordance with
Section 6.5, the restrictions shall be removed from the requisite number of any
shares of Common Stock that are held in book entry form, and all certificates
evidencing ownership of the requisite number of shares of Common Stock shall be
delivered to the holder of such award.

(d) Rights with Respect to Restricted Stock Awards. Unless otherwise set forth
in the Agreement relating to a Restricted Stock award, and subject to the terms
and conditions of a Restricted Stock award, the holder of such award shall have
all rights as a stockholder of the Company, including, but not limited to,
voting rights, the right to receive dividends and the right to participate in
any capital adjustment applicable to all holders of Common Stock; provided,
however, that a distribution with respect to shares of Common Stock, other than
a regular cash dividend, shall be deposited with the Company and shall be
subject to the same restrictions as the shares of Common Stock with respect to
which such distribution was made.

(e) Rights and Provisions Applicable to Restricted Stock Unit Awards. The
Agreement relating to a Restricted Stock Unit award shall specify whether the
holder thereof shall be entitled to receive, on a current or deferred basis,
dividend equivalents, or the deemed reinvestment of, any deferred dividend
equivalents, with respect to the number of shares of Common Stock subject to
such award. Prior to the settlement of a Restricted Stock Unit award, the holder
thereof shall not have any rights as a stockholder of the Company with respect
to the shares of Common Stock subject to such award, except to the extent that
the Committee, in its sole discretion, may grant dividend equivalents on
Restricted Stock Unit awards as provided above. No shares of Common Stock and no
certificates representing shares of Common Stock that are subject to a
Restricted Stock Unit award shall be issued upon the grant of a Restricted Stock
Unit award. Instead, shares of Common Stock subject to Restricted Stock Unit
awards and the certificates representing such shares of Common Stock shall only
be distributed at the time of settlement of such Restricted Stock Unit awards in
accordance with the terms and conditions of this Plan and the Agreement relating
to such Restricted Stock Unit award.

3.3 Termination of Employment or Service. All of the terms relating to the
satisfaction of Performance Measures and the termination of the Restriction
Period or Performance Period relating to a Stock Award, or any vesting, in whole
or in part, or forfeiture and cancellation of such award upon a termination of
employment or service with the Company of the holder of such award, whether by
reason of Disability, Retirement, death or any other reason, shall be determined
by the Committee and as set forth in the Agreement. Notwithstanding the
foregoing, age and service requirements set forth in any individual Award
Agreement will be inapplicable in

 

9



--------------------------------------------------------------------------------

jurisdictions where they are in conflict with implementation of the European
Union Age Discrimination Directive. In addition, notwithstanding anything in
this Plan or any Agreement under the Plan to the contrary the Committee may not
accelerate or waive any vesting requirements, performance requirements or
restriction periods on any Restricted Stock awards or Restricted Stock Unit
awards other than in the case of death, Disability, Retirement or a Change in
Control.

IV. PERFORMANCE SHARE AWARDS

4.1 Performance Share Awards. The Committee may, in its discretion, grant
Performance Share Awards to such eligible persons under Section 1.4 as may be
selected by the Committee.

4.2 Terms of Performance Share Awards. Performance Share Awards shall be subject
to the following terms and conditions and shall contain such additional terms
and conditions, not inconsistent with the terms of this Plan, as the Committee
shall deem advisable.

(a) Number of Performance Shares and Performance Measures. The number of
Performance Shares subject to any award and the Performance Measures and
Performance Period applicable to such award shall be determined by the
Committee.

(b) Vesting and Forfeiture. The Agreement relating to a Performance Share Award
shall provide, in the manner determined by the Committee, in its discretion, and
subject to the provisions of this Plan, for the vesting of such award, if
specified Performance Measures are satisfied or met during the specified
Performance Period, and for the forfeiture of such award, if specified
Performance Measures are not satisfied or met during the specified Performance
Period.

(c) Stock Issuance. During the Performance Period, Performance Shares shall be
held by a custodian in book entry form with restrictions on such shares duly
noted or, alternatively, a certificate or certificates representing Performance
Shares shall be registered in the holder’s name and may bear a legend, in
addition to any legend which may be required pursuant to Section 6.6, indicating
that the ownership of the shares of Common Stock represented by such certificate
is subject to the restrictions, terms and conditions of this Plan and the
Agreement relating to the Performance Shares. All such certificates shall be
deposited with the Company, together with stock powers or other instruments of
assignment (including a power of attorney), each endorsed in blank with a
guarantee of signature if deemed necessary or appropriate, which would permit
transfer to the Company of all or a portion of the shares of Common Stock
subject to the Performance Share Award in the event such award is forfeited in
whole or in part. Upon termination of any applicable Performance Period (and the
satisfaction or attainment of applicable Performance Measures), subject to the
Company’s right to require payment of any taxes in accordance with Section 6.5,
the restrictions shall be removed from the requisite number of any shares of
Common Stock that are held in book entry form, and all certificates evidencing
ownership of the requisite number of shares of Common Stock shall be delivered
to the holder of such award.

(d) Rights with Respect to Performance Shares. Unless otherwise set forth in the
Agreement relating to an award of Performance Shares, and subject to the terms
and conditions of the applicable Performance Share Award, the holder of such
award shall have all rights as a stockholder of the Company, including, but not
limited to, voting rights, the right to receive dividends and the right to
participate in any capital adjustment applicable to all holders of Common Stock;
provided, however, that a distribution with respect to shares of Common Stock,
other than a regular cash dividend, shall be deposited with the Company and
shall be subject to the same restrictions as the shares of Common Stock with
respect to which such distribution was made.

(e) Settlement of Vested Performance Share Unit Awards. The Agreement relating
to a Performance Share Unit award (i) shall specify whether such award may be
settled in shares of Common Stock (including shares of Restricted Stock) or cash
or a combination thereof and (ii) may specify whether the holder thereof shall
be entitled to receive, on a current or deferred basis, dividend equivalents,
and, if determined by the Committee, interest on or the deemed reinvestment of
any deferred dividend equivalents, with respect to the

 

10



--------------------------------------------------------------------------------

number of shares of Common Stock subject to such award. If a Performance Share
Unit award is settled in shares of Restricted Stock, such shares of Restricted
Stock shall be issued to the holder in book entry form or a certificate or
certificates representing such Restricted Stock shall be issued in accordance
with Section 3.2(c) and the holder of such Restricted Stock shall have such
rights of a stockholder of the Company as determined pursuant to Section 3.2(d).
Prior to the settlement of a Performance Share Unit award in shares of Common
Stock, including Restricted Stock, the holder of such award shall have no rights
as a stockholder of the Company with respect to the shares of Common Stock
subject to such award.

4.3 Termination of Employment or Service. All of the terms relating to the
satisfaction of Performance Measures and the termination of the Performance
Period relating to a Performance Share Award, or any forfeiture and cancellation
of such award upon a termination of employment or service with the Company of
the holder of such award, whether by reason of Disability, Retirement, death or
any other reason, shall be determined by the Committee. Notwithstanding anything
in this Plan or any Agreement under the Plan to the contrary the Committee may
not accelerate or waive any vesting requirements, performance requirements or
restriction periods on any Performance Share Awards other than in the case of
death, Disability, Retirement or a Change in Control.

V. PROVISIONS RELATING TO NON-EMPLOYEE DIRECTORS

5.1 Eligibility. Each Non-Employee Director is eligible to receive awards
consisting of Restricted Stock, Restricted Stock Units and/or grants of options
to purchase shares of Common Stock in accordance with this Article V and
pursuant to terms and conditions as established by the Committee as set forth in
an individual agreement regarding each such award. All options granted under
this Article V shall constitute Non-Qualified Stock Options.

5.2 Grants of Awards.

(a) Grant upon Initial Election. Subject to the discretion of the Committee,
Non-Employee Directors, upon first election to the Board, shall be eligible for
an award under this Plan, in such amount and form, and with such terms and
conditions as determined by the Committee.

(b) Restrictions, Exercise Period and Exercisability. For each award granted
under this Section 5.2, vesting and other terms, conditions and requirements, if
any, shall be as determined by the Committee at the time of grant and as
reflected in the Agreement, or as otherwise set forth in Section 5.5 and/or 5.6
below. Options granted under this Section 5.2 shall expire no later than 10
years after the date of grant. An exercisable option, or portion thereof, may be
exercised in whole or in part only with respect to whole shares of Common Stock.
Options granted under this Section 5.2 shall be exercisable in accordance with
Section 2.1(c).

Any Restricted Stock award or Restricted Stock Unit award granted under this
Section 5.2 which vests on the basis of the Participant’s continued employment
with the passage of time and/or provision of service to the Company shall not
provide for vesting which is any more rapid than pro rata vesting over a three
(3) year period and any Restricted Stock award or Restricted Stock Unit award
which vests upon the attainment of performance goals shall provide for a
performance period of at least twelve (12) months. Notwithstanding the
foregoing, the Committee may permit acceleration of vesting of any Restricted
Stock award or Restricted Stock Unit award in the event of the Participant’s
death, Disability, Retirement or a Change in Control.

5.3 Termination of Service.

(a) General. All of the terms relating to the exercise or to the vesting, in
whole or in part, or forfeiture and cancellation of such an option granted under
Section 5.2 upon the holder ceasing to be a director of the Company, whether by
reason of Disability, Retirement, death or any other reason, shall be determined
by the Committee and as set forth in the individual award Agreement.
Notwithstanding the foregoing, age and

 

11



--------------------------------------------------------------------------------

service requirements set forth in any individual Award Agreement will be
inapplicable in jurisdictions where they are in conflict with implementation of
the European Union Age Discrimination Directive. “Service” for purposes of
vesting of awards under this Plan shall mean service with the Company or any
predecessor or successor.

(b) Death Following Termination of Directorship. If the holder of an option
granted under Section 5.2 dies during the period set forth in Section 5.3(a)
following such holder’s ceasing to be a director of the Company by reason of
Disability, Retirement or any other reason, each such option held by such holder
shall be exercisable only to the extent that such option is exercisable on the
date of the holder’s death and may thereafter be exercised by such holder’s
executor, administrator, legal representative, beneficiary or similar person
until and including the earliest to occur of the (i) a date which is a specific
period, as set forth in the individual Agreement, after the date of death, if
any such period is specified in the Agreement and (ii) the expiration date of
the term of such option.

(c) Continuation of Service as an Employee. A holder’s directorship will not be
deemed to have terminated for purposes of awards under this Plan or for purposes
of this Section 5.3 if the holder continues to provide services to the Company
as an employee of the Company.

5.4 Other Plan Non-Employee Director Equity Awards.

(a) In addition to any award received under Section 5.2 of this Plan as set
forth above, each Non-Employee Director shall be eligible for, and may from time
to time be granted, an award under the Plan consisting of Restricted Stock,
Restricted Stock Units and/or a grant of options to purchase shares of Common
Stock in such amount as determined by the Committee. Each such award to a
Non-Employee Director shall be awarded in accordance with this Article V and any
additional terms and conditions made applicable by the Committee or by an
individual Agreement.

(b) Each Non-Employee Director may also from time to time elect, in accordance
with procedures to be specified by the Committee and subject to approval of the
Committee, to receive in lieu of all or part of a specified percentage of the
cash retainer and any meeting fees that would otherwise be payable to such
Non-Employee Director either (i) Restricted Stock or Restricted Stock Units
under this Plan, if available, having the terms described in Section 5.5
(“Directors Restricted Stock”), using the Fair Market Value of Common Stock as
of the election date, equal to the amount of the forgone retainer and meeting
fees; or (ii) options under this Plan, if available, having the terms described
in Section 5.6 (“Directors Options”) to purchase shares of Common Stock, using
the Fair Market Value of Common Stock as of the election date (as of the date of
grant in the case of Director Options), equal to the amount of the forgone
retainer and meeting fees. Any election under this paragraph 5.4 shall be made
under an appropriate election form and appropriate individual award agreement or
agreements and shall have terms and conditions set forth in such agreement and
as approved by the Committee.

(c) In addition to the foregoing, any Award to Non-Employee Directors of
Restricted Stock or Restricted Stock Units under this Plan which are not
immediately vested may be deferred at vesting through an appropriate deferral
election by the Director.

(d) Any election made under this Section must be made prior to the year in which
such cash retainer and meeting fees are earned for purposes of elections under
paragraph (b) above, or prior to the period of service applicable to the vesting
of such award under paragraph (c) above in accordance with requirements under
Section 409A of the Code.

5.5 Directors Restricted Stock. Shares of Directors Restricted Stock shall be
subject to a Restriction Period commencing on the date of grant of such award
and terminating on the specified anniversary date of the date of grant of such
award (as determined by the Committee in its discretion and as set forth in the
Agreement), shall vest if the holder of such award remains continuously in the
service of the Company as a Non-Employee Director during the Restriction Period
and shall be forfeited if the holder of such award does not remain continuously
in the service of the Company as a Non-Employee Director or employee of the
Company during the Restriction

 

12



--------------------------------------------------------------------------------

Period. If applicable, a certificate or certificates representing Directors
Restricted Stock shall be issued in accordance with Section 3.2(c) and the
holder of such award shall have such rights of a stockholder of the Company as
determined pursuant to Section 3.2(d).

Notwithstanding the foregoing paragraph, if the service to the Company as a
Non-Employee Director or employee of the Company of the holder of Directors
Restricted Stock terminates or ceases to be a director or employee whether by
reason of Disability, Retirement, death or any other reason, the termination of
the Restriction Period shall be determined by the Committee as set forth in the
individual award Agreement. Notwithstanding the foregoing, age and service
requirements set forth in any individual Award Agreement will be inapplicable in
jurisdictions where they are in conflict with implementation of the European
Union Age Discrimination Directive.

5.6 Director’s Options. Each Director’s Option shall be subject to the following
terms and conditions and shall contain such additional terms and conditions, not
inconsistent with the terms of this Plan, as the Committee shall deem advisable:

(a) Exercise Period and Exercisability. For each Director’s Option, such option
shall be exercisable, and vesting and other requirements shall apply, if any, as
shall be determined by the Committee at the time of grant. Each Director’s
Option shall expire 10 years after its date of grant.

(b) Purchase Price. The purchase price for the shares of Common Stock subject to
any Director’s Option shall be equal to 100% of the Fair Market Value of a share
of Common Stock on the date of grant of such Director’s Option. An exercisable
Director’s Option, or portion thereof, may be exercised in whole or in part only
with respect to whole shares of Common Stock. Director’s Options shall be
exercisable in accordance with Section 2.1(c).

(c) Termination of Service. If the holder of a Director’s Option ceases to be a
director of the Company by reason of Disability, Retirement, death or any other
reason, the exercise of such option shall be determined by the Committee and as
set forth in the individual award Agreement. Notwithstanding the foregoing, age
and service requirements set forth in any individual Award Agreement will be
inapplicable in jurisdictions where they are in conflict with implementation of
the European Union Age Discrimination Directive.

If the holder of a Director’s Option dies during the period set forth in the
first paragraph of this Section 5.6(c) following such holder’s ceasing to be a
director of the Company by reason of Disability, Retirement, or any other
reason, each such Director’s Option held by such holder shall be exercisable
only to the extent that such option is exercisable on the date of the holder’s
death and may thereafter be exercised by such holder’s executor, administrator,
legal representative, beneficiary or similar person until and including the
earliest to occur of the (i) a date which is a specific period, as set forth in
the individual award agreement, after the date of death, if any such period is
specified in the Agreement and (ii) the expiration date of the term of such
option.

A holder’s directorship will not be deemed to have terminated for purposes of
this Section 5.6 if the holder continues to provide services to the Company as
an employee of the Company.

 

13



--------------------------------------------------------------------------------

VI. GENERAL

6.1 Effective Date and Term of Plan. This Plan shall be submitted to the
stockholders of the Company for approval and, if approved at the 2010 annual
meeting of stockholders, shall become effective on the date of such approval.
This Plan shall terminate on the date which is 10 years from the effective date,
unless terminated earlier by the Board. Termination of this Plan shall not
affect the terms or conditions of any award granted prior to termination.

6.2 Amendments. The Committee may amend this Plan as it shall deem advisable,
subject to any requirement of stockholder approval required by applicable law,
rule or regulation, including Section 162(m) and Section 422 of the Code;
provided, however, that no amendment shall be made without stockholder approval
if such amendment would (a) increase the maximum number of shares of Common
Stock available under this Plan (subject to Section 6.7), (b) effect any change
inconsistent with Section 422 of the Code, (c) extend the term of this Plan or
(d) reduce the minimum purchase price of a share of Common Stock subject to an
option. No amendment may impair the rights of a holder of an outstanding award
without the consent of such holder.

Awards may be granted to Participants in jurisdictions outside the United
States. To the extent necessary or advisable to comply with applicable local
laws while concurrently aiming to achieve the purposes of the Plan, it may be
determined by the Committee that the terms and conditions applicable to those
awards granted to Participants outside the United States are different from
those under the Plan.

6.3 Agreement. Each award under this Plan shall be evidenced by an Agreement
setting forth the terms and conditions applicable to such award. No award shall
be valid until an Agreement is executed by the Company and the recipient of such
award and, upon execution by each party and delivery of the Agreement to the
Company, such award shall be effective as of the effective date set forth in the
Agreement. All agreements are subject to the terms of this Plan and shall be
interpreted in accordance with the discretionary authority of the Committee
under this Plan.

6.4 Non-Transferability of Awards. Unless otherwise specified in the Agreement
relating to an award, no award shall be transferable other than by will, the
laws of descent and distribution or pursuant to beneficiary designation
procedures approved by the Company. Except to the extent permitted by the
foregoing sentence or the Agreement relating to an award, each award may be
exercised or settled during the holder’s lifetime only by the holder or the
holder’s legal representative or similar person. Except to the extent permitted
by the second preceding sentence or the Agreement relating to an award, no award
may be sold, transferred, assigned, pledged, hypothecated, encumbered or
otherwise disposed of (whether by operation of law or otherwise) or be subject
to execution, attachment or similar process. Upon any attempt to so sell,
transfer, assign, pledge, hypothecate, encumber or otherwise dispose of any such
award, such award and all rights thereunder shall immediately become null and
void.

6.5 Tax Withholding. The Company shall have the right to require, prior to the
issuance or delivery of any shares of Common Stock or the payment of any cash
pursuant to an award made hereunder, payment by the holder of such award of any
Federal, state, local or other taxes which may be required to be withheld or
paid in connection with such award. An Agreement may provide that (i) the
Company shall withhold whole shares of Common Stock which would otherwise be
delivered to a holder, having an aggregate Fair Market Value determined as of
the date the obligation to withhold or pay taxes arises in connection with an
award (the “Tax Date”), or withhold an amount of cash which would otherwise be
payable to a holder, in the amount necessary to satisfy any such obligation or
(ii) the holder may satisfy any such obligation by any of the following means:
(A) a cash payment to the Company in the amount necessary to satisfy any such
obligation, (B) except for Canadian employees, delivery (either actual delivery
or by attestation procedures established by the Company) to the Company of
shares of Common Stock having an aggregate Fair Market Value, determined as of
the Tax Date, equal to the amount necessary to satisfy any such obligation,
(C) authorizing the Company to withhold whole

 

14



--------------------------------------------------------------------------------

shares of Common Stock which would otherwise be delivered having an aggregate
Fair Market Value, determined as of the Tax Date, or withhold an amount of cash
which would otherwise be payable to a holder, equal to the amount necessary to
satisfy any such obligation, (D) in the case of the exercise of an Incentive
Stock Option or Non-Qualified Stock Option, a cash payment in the amount
necessary to satisfy any such obligation by a broker-dealer acceptable to the
Company to whom the optionee has submitted an irrevocable notice of exercise or
(E) any combination of (A), (B) and (C), in each case to the extent set forth in
the Agreement relating to the award. Shares of Common Stock to be delivered or
withheld may not have an aggregate Fair Market Value in excess of the amount
determined by applying the minimum statutory withholding rate. Any fraction of a
share of Common Stock which would be required to satisfy such an obligation
shall be disregarded and the remaining amount due shall be paid in cash by the
holder. Notwithstanding any provision of this Plan or any agreement to the
contrary, any fraction of a share of Common Stock which would be required to
satisfy the tax withholding obligation may be rounded up to the next whole
share.

6.6 Restrictions on Shares. Each award made hereunder shall be subject to the
requirement that if at any time the Company determines that the listing,
registration or qualification of the shares of Common Stock subject to such
award upon any securities exchange or under any law, or the consent or approval
of any governmental body, or the taking of any other action is necessary or
desirable as a condition of, or in connection with, the exercise or settlement
of such award or the delivery of shares thereunder, such award shall not be
exercised or settled and such shares shall not be delivered unless such listing,
registration, qualification, consent, approval or other action shall have been
effected or obtained, free of any conditions not acceptable to the Company. The
Company may require that certificates evidencing shares of Common Stock
delivered pursuant to any award made hereunder bear a legend indicating that the
sale, transfer or other disposition thereof by the holder is prohibited except
in compliance with the Securities Act of 1933, as amended, and the rules and
regulations thereunder.

6.7 Adjustment. In the event of any stock split, stock dividend,
recapitalization, reorganization, merger, consolidation, combination, exchange
of shares, liquidation, spin-off or other similar change in capitalization or
event, or any distribution to holders of Common Stock other than a regular cash
dividend, the number and class of securities available under this Plan, the
maximum number of shares of Common Stock with respect to which options, SARs,
Stock Awards or Performance Share Awards or a combination thereof may be awarded
during any calendar year to any one person, the maximum number of shares of
Common Stock that may be issued pursuant to Awards in the form of Incentive
Stock Options, the number and class of securities subject to each outstanding
option and the purchase price per security, the terms of each outstanding SAR,
the number and class of securities subject to each outstanding Stock Award, and
the terms of each outstanding Performance Share shall be appropriately adjusted
by the Committee, such adjustments to be made in the case of outstanding options
and SARs without an increase in the aggregate purchase price or base price and
in accordance with Section 409A of the Code. The decision of the Committee
regarding any such adjustment shall be final, binding and conclusive. If any
such adjustment would result in a fractional security being (a) available under
this Plan, such fractional security shall be disregarded, or (b) subject to an
award under this Plan, the Company shall pay the holder of such award, in
connection with the first vesting, exercise or settlement of such award, in
whole or in part, occurring after such adjustment, an amount in cash determined
by multiplying (i) the fraction of such security (rounded to the nearest
hundredth) by (ii) the excess, if any, of (A) the Fair Market Value on the
vesting, exercise or settlement date over (B) the exercise price, if any, of
such award.

6.8 Change in Control.

(a) (1) Notwithstanding any provision in this Plan or any Agreement, in the
event of a Change in Control pursuant to Section (b)(3) or (4) below in
connection with which the holders of Common Stock receive shares of common stock
that are registered under Section 12 of the Exchange Act, (i) all outstanding
options and SARS shall immediately become exercisable in full, (ii) the
Restriction Period applicable to any outstanding Restricted Stock Award shall
lapse, (iii) the Performance Period applicable to any outstanding Performance
Share shall lapse, unless otherwise provided in the award Agreement and subject
to the discretion of the Committee, (iv) the Performance Measures applicable to
any outstanding award shall be

 

15



--------------------------------------------------------------------------------

deemed to be satisfied at the maximum level and (v) there shall be substituted
for each share of Common Stock available under this Plan, whether or not then
subject to an outstanding award, the number and class of shares into which each
outstanding share of Common Stock shall be converted pursuant to such Change in
Control. In the event of any such substitution, the purchase price per share in
the case of an option and the base price in the case of an SAR shall be
appropriately adjusted by the Committee (whose determination shall be final,
binding and conclusive), such adjustments to be made in the case of outstanding
options and SARs without an increase in the aggregate purchase price or base
price and in accordance with Section 409A of the Code.

(2) Notwithstanding any provision in this Plan or any Agreement, in the event of
a Change in Control pursuant to Section (b)(1) or (2) below, or in the event of
a Change in Control pursuant to Section (b)(3) or (4) below in connection with
which the holders of Common Stock receive consideration other than shares of
common stock that are registered under Section 12 of the Exchange Act, each
outstanding award shall be surrendered to the Company by the holder thereof, and
each such award shall immediately be canceled by the Company, and the holder
shall receive, within ten days of the occurrence of a Change in Control, a cash
payment from the Company in an amount equal to (i) in the case of an option, the
number of shares of Common Stock then subject to such option, multiplied by the
excess, if any, of the greater of (A) the highest per share price offered to
stockholders of the Company in any transaction whereby the Change in Control
takes place or (B) the Fair Market Value of a share of Common Stock on the date
of occurrence of the Change in Control, over the purchase price per share of
Common Stock subject to the option, (ii) in the case of a Free-Standing SAR, the
number of shares of Common Stock then subject to such SAR, multiplied by the
excess, if any, of the greater of (A) the highest per share price offered to
stockholders of the Company in any transaction whereby the Change in Control
takes place or (B) the Fair Market Value of a share of Common Stock on the date
of occurrence of the Change in Control, over the base price of the SAR, (iii) in
the case of a Restricted Stock Award or Performance Share Award, the number of
shares of Common Stock or the number of Performance Shares, as the case may be,
then subject to such award, multiplied by the greater of (A) the highest per
share price offered to stockholders of the Company in any transaction whereby
the Change in Control takes place or (B) the Fair Market Value of a share of
Common Stock on the date of occurrence of the Change in Control. In the event of
a Change in Control, each Tandem SAR shall be surrendered by the holder thereof
and shall be canceled simultaneously with the cancellation of the related
option. The Company may, but is not required to, cooperate with any person who
is subject to Section 16 of the Exchange Act to assure that any cash payment in
accordance with the foregoing to such person is made in compliance with
Section 16 and the rules and regulations thereunder.

(b) “Change in Control” shall mean:

(1) the acquisition by any individual, entity or group (a “Person”), including
any “person” within the meaning of Section 13(d)(3) or 14(d)(2) of the Exchange
Act, of beneficial ownership within the meaning of Rule 13d-3 promulgated under
the Exchange Act, of more than 50% of either (i) the then outstanding shares of
common stock of the Company (the “Outstanding Common Stock”) or (ii) the
combined voting power of the then outstanding securities of the Company entitled
to vote generally in the election of directors (the “Outstanding Voting
Securities”); excluding, however, the following: (A) any acquisition directly
from the Company (excluding any acquisition resulting from the exercise of an
exercise, conversion or exchange privilege unless the security being so
exercised, converted or exchanged was acquired directly from the Company),
(B) any acquisition by the Company, (C) any acquisition by an employee benefit
plan (or related trust) sponsored or maintained by the Company or any
corporation controlled by the Company or (D) any acquisition by any corporation
pursuant to a transaction which complies with clauses (i), (ii) and (iii) of
subsection (3) of this Section 6.8(b); provided further, that for purposes of
clause (B), if any Person (other than the Company or any employee benefit plan
(or related trust) sponsored or maintained by the Company or any corporation
controlled by the Company) shall become the beneficial owner of more than 50% of
the Outstanding Common Stock or more than 50% of the Outstanding Voting
Securities by reason of an acquisition by

 

16



--------------------------------------------------------------------------------

the Company, and such Person shall, after such acquisition by the Company,
become the beneficial owner of any additional shares of the Outstanding Common
Stock or any additional Outstanding Voting Securities and such beneficial
ownership is publicly announced, such additional beneficial ownership shall
constitute a Change in Control;

(2) individuals who, as of the beginning of any consecutive 2-year period
constitute the Board of Directors (the “Incumbent Board”) cease for any reason
to constitute at least a majority of such Board; provided that any individual
who subsequently becomes a director of the Company and whose election, or
nomination for election by the Company’s stockholders, was approved by the vote
of at least a majority of the directors then comprising the Incumbent Board
shall be deemed a member of the Incumbent Board; and provided further, that any
individual who was initially elected as a director of the Company as a result of
an actual or threatened solicitation by a Person other than the Board for the
purpose of opposing a solicitation by any other Person with respect to the
election or removal of directors, or any other actual or threatened solicitation
of proxies or consents by or on behalf of any Person other than the Board shall
not be deemed a member of the Incumbent Board;

(3) the consummation of a reorganization, merger or consolidation of the Company
or sale or other disposition of all or substantially all of the assets of the
Company (a “Corporate Transaction”); excluding, however, a Corporate Transaction
pursuant to which (i) all or substantially all of the individuals or entities
who are the beneficial owners, respectively, of the Outstanding Common Stock and
the Outstanding Voting Securities immediately prior to such Corporate
Transaction will beneficially own, directly or indirectly, more than 50% of,
respectively, the outstanding shares of common stock, and the combined voting
power of the outstanding securities of such corporation entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Corporate Transaction (including, without limitation, a
corporation which as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or indirectly) in
substantially the same proportions relative to each other as their ownership,
immediately prior to such Corporate Transaction, of the Outstanding Common Stock
and the Outstanding Voting Securities, as the case may be, (ii) no Person (other
than: the Company; any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company; the
corporation resulting from such Corporate Transaction; and any Person which
beneficially owned, immediately prior to such Corporate Transaction, directly or
indirectly, more than 50% of the Outstanding Common Stock or the Outstanding
Voting Securities, as the case may be) will beneficially own, directly or
indirectly, more than 50% of, respectively, the outstanding shares of common
stock of the corporation resulting from such Corporate Transaction or the
combined voting power of the outstanding securities of such corporation entitled
to vote generally in the election of directors and (iii) individuals who were
members of the Incumbent Board will constitute at least a majority of the
members of the board of directors of the corporation resulting from such
Corporate Transaction; or

(4) the consummation of a plan of complete liquidation or dissolution of the
Company.

(5) Notwithstanding the foregoing, a Change in Control under the Plan shall not
be deemed to have occurred as a result of the implementation of the Sixth
Amended Joint Plan of Reorganization for Owens Corning and Its Affiliated
Debtors and Debtors-In-Possession (As Modified), which was confirmed by the
United States Bankruptcy Court for the District of Delaware on September 26,
2006, or any restructuring of the Company associated with the implementation of
the Plan of Reorganization.

6.9 No Right of Participation or Employment. No person shall have any right to
participate in this Plan. The Committee’s selection of a person to participate
in this Plan at any time shall not require the Committee to select such person
to participate in this Plan at any other time. Neither this Plan nor any award
made hereunder shall confer upon any person any right to continued employment by
the Company, any Subsidiary or any affiliate of the Company or affect in any
manner the right of the Company, any Subsidiary or any affiliate of the Company
to terminate the employment of any person at any time without liability
hereunder.

 

17



--------------------------------------------------------------------------------

6.10 Rights as Stockholder. No person shall have any right as a stockholder of
the Company with respect to any shares of Common Stock or other equity security
of the Company which is subject to an award hereunder unless and until such
person becomes a stockholder of record with respect to such shares of Common
Stock or equity security.

6.11 Stock Certificates. To the extent that this Plan provides for issuance of
certificates to reflect the issuance of shares of Common Stock, the issuance may
be effected on a non-certificated basis, to the extent not prohibited by
applicable law or the rules of the New York Stock Exchange.

6.12 Governing Law. This Plan, each award hereunder and the related Agreement,
and all determinations made and actions taken pursuant thereto, to the extent
not otherwise governed by the Code or the laws of the United States, shall be
governed by the laws of the State of Delaware and construed in accordance
therewith without giving effect to principles of conflicts of laws.

6.13 Authority to Administer Sale of Shares. Notwithstanding any provision of
the Plan or Agreement issued under the Plan, the Company may, as administrator
on behalf of the Committee, and with reasonable notice and an opportunity to
elect to opt out of such treatment, administer the sale of shares, on behalf of
a Participant, subject to an agreement as follows: for a sale of shares to cover
the tax or other withholding obligations associated with the vesting or exercise
of an award, other than for a Participant subject to Section 16(b) of the
Securities Exchange Act of 1934 and rules thereunder.

Shares of Common Stock sold under this Section 6.13 shall be sold as soon as
practicable at the then current market price. To the extent the Company
administers the sale of shares of Common Stock, on behalf of Participants, under
this Section 6.13, shares of Common Stock may be sold as blocks and the sales
price for purposes of the Plan shall be the average market selling price of the
block. Also, where the Company administers the sale of shares of Common Stock,
on behalf of Participants, under this Section 6.13, the Company shall be
responsible for payment of the reasonable transaction and brokerage fees
associated with the sale. If all of a holder’s shares are sold under this
provision, the holder shall receive a cash payment of the proceeds less any
applicable taxes.

6.14 Deferral of Awards Under the Plan Subject to the requirements of Section
409A of the Code, at the discretion of the Committee, or as delegated to the
Company, all or any portion of any award under this Plan may be permitted to be
deferred consistent with the requirements and restrictions in the applicable
jurisdiction. Notwithstanding any other provision of the plan or any agreement
to the contrary, any such award which is deferred and which consists of shares
of restricted stock may be converted, as required to permit the deferral of
taxation, to restricted stock units immediately prior to their becoming vested
and such restricted stock units when settled shall be settled in shares. Also,
notwithstanding any other provision of the Plan or any agreement to the
contrary, to the extent that someone is Retirement eligible and would be
therefore eligible for continued or pro-rata vesting upon termination under
their individual award agreement, any such award which consists of shares of
restricted stock may be converted, as required to permit the deferral of
taxation, to restricted stock units immediately prior to the individual becoming
eligible for Retirement and such restricted stock units shall be settled in
shares.

 

18



--------------------------------------------------------------------------------

ADDENDUM I

CANADIAN PARTICIPANTS

(the “Canadian Addendum”)

The Canadian Addendum covers awards of Restricted Stock Units and Performance
Shares granted under the Owens Corning 2010 Stock Plan to Canadian employees of
the Canadian subsidiary of Owens Corning (“Canadian Participants”).

At the discretion of the Committee, awards of Restricted Share Units (“RSU
Awards”) and/or Performance Share Awards may be granted under the Canadian
Addendum to Canadian Participants in accordance with the terms as set out
herein. For greater certainty, the Committee may grant RSU Awards and
Performance Share Awards to Canadian Participants under the terms of the Plan
without reference to the Canadian Addendum.

1. The Canadian subsidiary of Owens Corning (the “Canadian Subsidiary”) shall
establish a “trust governed by an employee benefit plan”, as defined in the
Income Tax Act (Canada) (the “Tax Act”) (the “EBP Trust”), to purchase and hold
Common Stock for the purposes of satisfying RSU Awards granted to Canadian
Participants hereunder.

2. The Canadian Subsidiary shall enter into a trust agreement with a Canadian
resident trustee (the “Trustee”) for the purposes of establishing and
maintaining the EBP Trust.

3. The Canadian Subsidiary shall make cash contributions to the EBP Trust, from
time to time, which funds shall be applied by the Trustee of the EBP Trust to
the purchase of the Common Stock on the open market.

4. The Common Stock shall be held by the Trustee under the EBP Trust and shall
be distributed from the EBP Trust to the Canadian Participants in accordance
with the terms of the Agreement governing the RSU Award and/or the Performance
Share Award.

5. The Committee shall retain all of its authority and discretion under the Plan
in respect of the RSU Awards and/or the Performance Share Awards granted under
the Canadian Addendum and the Committee shall have the authority to direct the
Trustee, as necessary, under the terms of the governing trust agreement.

6. Where a Canadian Participant is granted a RSU Award and/or a Performance
Share Award under the Canadian Addendum and such Canadian Participant becomes or
is to become a U.S. taxpayer, the Committee may cancel the RSU Award and/or the
Performance Share Award granted under the Canadian Addendum and replace it with
an equivalent RSU Award and/or Performance Share Award, as applicable, granted
under the Plan without reference to the Canadian Addendum.

7. Notwithstanding any other provision of the Plan, including section 6.2, no
amendment of the Plan (including this Canadian Addendum), shall operate so as to
cause the granting of RSU Awards and/or Performance Share Awards to Canadian
Participants under the Canadian Addendum or the EBP Trust not to be an “employee
benefit plan” or a “trust governed by an employee benefit plan”, respectively,
as those terms are defined in the Tax Act.

For greater certainty, the following sections of the Plan should be read as
follows for the RSU Awards and/or the Performance Share Awards, as applicable,
granted to Canadian Participants under the Canadian Addendum:

“1.2

“Restriction Period” shall mean any period designated by the Committee during
which (i) the Common Stock subject to a Restricted Stock Award may not be sold,
transferred, assigned, pledged, hypothecated or otherwise encumbered or disposed
of, except as provided in this Plan or the Agreement relating to such award or

 

19



--------------------------------------------------------------------------------

(ii) the conditions to vesting applicable to a Restricted Stock Unit Award shall
remain in effect. Notwithstanding the aforementioned, under no circumstances
shall the Restriction Period, applicable to a RSU Award granted to a Canadian
Participant hereunder, exceed 3 calendar years immediately following the end of
the Service Year in respect of which the RSU Award was granted.

“Service Year” shall mean the calendar year in which services were provided by
the Participant to the Company or its Subsidiaries or where services were
provided in respect of a fiscal year, the calendar year in which the relevant
fiscal year ends.

1.3 Administration (2nd paragraph)

The Committee shall, subject to the terms of this Plan, interpret this Plan and
the application thereof, establish rules and regulations it deems necessary or
desirable for the administration of this Plan and may impose, incidental to the
grant of an award, conditions with respect to the award, such as limiting
competitive employment or other activities, provided that no such
interpretation, rule, regulation, or condition will operate to cause the
granting of RSU Awards and/or Performance Shares Awards to Canadian Participants
hereunder not to be an “employee benefit plan” as that term is defined in the
Tax Act. All such interpretations, rules, regulations and conditions shall be
final, binding and conclusive.

1.5 Shares Available (2nd paragraph).

Shares of Common Stock shall be made available from authorized and unissued
shares of Common Stock, or authorized and issued shares of Common Stock
reacquired and held as treasury shares or otherwise or a combination thereof,
with the exception of RSU Awards and/or Performance Share Awards granted to
Canadian Participants hereunder which shall be settled in Common Stock purchased
by the Trustee in the open market.

6.2 Amendments. The Board may amend this Plan as it shall deem advisable,
subject to any requirement of stockholder approval required by applicable law,
rule or regulation, including Section 162(m) and Section 422 of the Code;
provided, however, that no amendment shall be made without stockholder approval
if such amendment would (a) increase the maximum number of shares of Common
Stock available under this Plan (subject to Section 6.7), (b) effect any change
inconsistent with Section 422 of the Code, (c) extend the term of this Plan or
(d) reduce the minimum purchase price of a share of Common Stock subject to an
option. No amendment may impair the rights of a holder of an outstanding award
without the consent of such holder.

Notwithstanding the aforementioned, no amendment of the Plan (including the
Canadian Addendum), shall operate so as to cause the granting of RSU Awards
and/or Performance Share Awards to Canadian Participant hereunder or the EBP
Trust not to be an “employee benefit plan” or a “trust governed by an employee
benefit plan”, respectively, as those terms are defined in the Tax Act.

Awards may be granted to Participants in jurisdictions outside the United
States. To the extent necessary or advisable to comply with applicable local
laws while concurrently aiming to achieve the purposes of the Plan, it may be
determined by the Committee that the terms and conditions applicable to those
awards granted to Participants outside the United States are different from
those under the Plan.”

 

20



--------------------------------------------------------------------------------

ADDENDUM II

CANADIAN PARTICIPANTS

(the “Canadian Addendum”)

This addendum covers awards of Non-Qualified Stock Options granted under the
Owens Corning 2010 Stock Plan to Canadian employees of the Canadian subsidiary
of Owens Corning (the “Canadian Options”)

1. For the purposes of the Canadian Options, the definition of “Fair Market
Value” set out in Section 1.2 of the Plan, shall be read as follows:

“Fair Market Value” shall mean the closing transaction price of a share of
Common Stock as reported on the New York Stock Exchange on the date as of which
such value is being determined or, if the Common Stock is not listed on the New
York Stock Exchange, the closing transaction price of a share of Common Stock on
the principal national stock exchange on which the Common Stock is traded on the
date as of which such value is being determined or, if there shall be no
reported transactions for such date, on the next preceding date for which
transactions were reported.

 

21



--------------------------------------------------------------------------------

OWENS CORNING

2010 STOCK PLAN

(FRANCE)

Subplan for Restricted Stock Units and Performance Share Units in France

This subplan for the Restricted Stock Units and Performance Share Units granted
in France applies to Participants in the Owens Corning 2010 Stock Plan (the
“Plan”) who are or may become subject to French taxation (i.e. income tax and/or
social security contributions) as a result of Restricted Stock Units granted
under the Plan, provided the applicable Agreement specifically refers to this
subplan.

According to Sections 1.3 and 6.2 of the Plan, “Awards may be granted to
Participants in jurisdictions outside the United States. To the extent necessary
or advisable to comply with applicable local laws while concurrently aiming to
achieve the purposes of the Plan it may be determined by the Committee that the
terms and conditions applicable to those awards granted to Participants outside
the United States are different from those under the Plan”. This subplan has
been adopted pursuant to these Sections 1.3 and 6.2.

The terms of the Plan, as modified by this subplan, constitute the “2010 French
Stock Units Plan”, which is intended to comply with the provisions of Articles
L. 225-197-1 to L. 225-197-6 of the French Commercial Code and French employment
law. This subplan shall be construed, interpreted and operated with that
intention.

Under the 2010 French Stock Units Plan, the Committee shall only grant
Restricted Stock Units and Performance Share Units to the Participants.

This subplan has been established to enable the Restricted Stock Units and the
Performance Share Units granted under this subplan to qualify for the favorable
French income tax and social security treatment set out in Article 200 A-6 bis
of the French Tax Code and article L. 242-1 of the French Social Security Code,
provided however that nothing in this subplan shall be construed as a guarantee
or an undertaking by Owens Corning or any of its Subsidiaries that such a
favorable regime will effectively apply.

This subplan shall be read in conjunction with the Plan. Awards made under the
2010 French Stock Units Plan are subject to the terms and conditions of the Plan
applicable to Restricted Stock Units and Performance Share Units except to the
extent that the terms and conditions of the Plan differ from or conflict with
the terms set out in this subplan, in which event, the terms set out in this
subplan shall prevail.

Whenever used in this subplan, initially capitalized terms used herein and which
are not defined in Section 1 below shall have the meanings ascribed to such
terms in the Plan. Reference to the singular shall include reference to the
plural.

An award of Restricted Stock Units or of Performance Share Units shall be
subject to the terms of the 2010 French Stock Units Plan if the applicable
Agreement evidencing such award refers specifically to the 2010 French Stock
Units Plan.

The terms of the 2010 French Stock Units Plan are the terms set out in the Plan,
modified as follows.

 

1. Definitions

 

1.1. Award

“Award” shall mean Restricted Stock Unit or Performance Share Unit granted under
the 2010 French Stock Units Plan.

 

22



--------------------------------------------------------------------------------

1.2. Corporate Officer

“Corporate Officer” shall mean a corporate officer (“mandataire social”), as
listed in the first and second paragraphs of Article L. 225-197-1, II of the
French Commercial Code1.

 

1.3. Defined disability

“Defined disability” shall mean a disability corresponding to the second or the
third category of Article L. 341-4 of the French Social Security Code.

 

1.4. Employee

“Employee” shall mean a current salaried employee, as defined by French labor
law.

 

1.5. Holding Period

“Holding Period” shall mean the minimum two-year holding period, described
Section 6.1 below, during which the shares shall not be disposed of.

 

2. Eligibility

Notwithstanding any other provision of the Plan, Restricted Stock Units and
Performance Share Units shall only be awarded to an Employee and/or a Corporate
Officer:

 

  •  

of the Company, or of a Subsidiary having a capital link as defined in Article
L. 225-197-1, II of the French Commercial Code2, and

 

  •  

who does not hold shares of Common Stock representing 10% or more of Owens
Corning’s share capital at the date of grant of the Award or who would not hold
shares of Common Stock representing 10% or more of Owens Corning’s share capital
due to the grant of an Award.

 

3. Settlement of Awards

Notwithstanding any other provision of the Plan, Awards shall only be settled in
shares of Common Stock, and not in cash.

 

4. Non-transferability of Awards

Notwithstanding any other provision of the Plan, Awards shall not be transferred
or otherwise disposed of, except in the event of death as described below in
Section 7.

 

5. Minimum period before the end of which shares of Common Stock can not be
delivered

The ownership of the shares of Common Stock underlying Awards shall not be
transferred to the Participant before the end of a minimum two-year period
beginning on the date of grant of the Award, except in the event of death as
described below in Section 7 and in the event of Defined Disability as described
in Section 8.

 

 

1 These persons are currently the chairman of the board of directors (president
du conseil d’administration), the chief executive officer (directeur général),
the deputy chief executive officers (directeurs généraux délégués), the members
of the management board (membres du directoire) and the manager of a joint-stock
company (gérant d’une société par actions).

2 -At least 10% of the share capital of the company employing the Participant
must be held, directly or indirectly, by the issuing company.

     -the company employing the Participant must directly or indirectly hold at
least 10% of the issuing company’s share capital.

     -at least 50% of the share capital of the company employing the Participant
must be held, directly or indirectly, by a company which holds at least 50% of
the issuing company’s share capital.

 

23



--------------------------------------------------------------------------------

In the event the vesting date occurs before the second anniversary of the date
of grant of an Award, the delivery of the shares of Common Stock will be
compulsorily and automatically deferred to the second anniversary of the date of
grant of such Award, except in the event of death or Defined Disability in which
events the provisions of Section 7 or Section 8 respectively shall apply.

 

6. Restrictions on sale

 

6.1. Minimum Holding Period

Once definitively delivered, the shares of Common Stock must be held by the
Participant during a minimum two-year holding period except in the case of any
event provided for under French law as an exception to this Holding Period, and
notably in the event of death and Defined Disability as described below in
Sections 7 and 8 and in the event of exchange of shares of Common Stock as
described below in Section 6.4.

 

6.2. Additional holding period for Corporate Officers of the Company

For Awards granted to Corporate Officers of the Company, the Committee shall, in
the applicable Agreement, either:

 

  •  

specify that the shares of Common Stock underlying the Award granted cannot be
disposed of before the end of the Corporate Officers status of the Participant,
or

 

  •  

determine a minimum quantity of shares of Common Stock that the Participant must
hold until the end of his or her Corporate Officer status.

 

6.3. Closed periods

Once definitively delivered, shares of Common Stock may not be disposed of
within the periods as set forth in Article L. 225-197-1, I of the French
Commercial Code3.

 

6.4. Exchange of Shares during the Holding Period

In the event of an exchange of shares of Common Stock without net balancing cash
adjustment resulting from a public offer, a merger, a spin-off, a stock-split or
a reverse stock split operation performed during the Holding Period, such
Holding Period remains applicable to the shares received in exchange for the
time period remaining at the date of the exchange4.

 

7. Death of the Participant

Notwithstanding any other provision of the Plan, in the event of death of a
Participant, his or her heirs are entitled to request, within six months as from
the date of death, that the shares of Common Stock underlying the Award granted
to the Participant be delivered.

 

 

3 These periods are currently the following:

(i) The period of ten stock exchange trading sessions preceding and following
the date on which the consolidated financial statements, or failing that, the
annual accounts, are published;

(ii) The period between the date on which the corporate management of Owens
Corning becomes aware of information, which, if published, might have a
significant effect on the price of the company’s shares, and the latest date of
the ten stock exchange trading sessions following the date on which this
information is published.

4 Additionally, if the shares are brought to a company or an investment trust
whose capital exclusively consist of shares or equities derivatives giving a
right to access to share capital issued by the company or an affiliated company
as defined at article L. 225-197-2 of the French Commercial Code, the holding
period remains applicable to the shares received in exchange of the contribution
for the time period remaining at the date of the contribution.

 

24



--------------------------------------------------------------------------------

However, if the vesting of the Award is subject to the achievement of
performance condition(s), the Committee can discretionarily decide that the
shares of Common Stock will only be delivered to the Participants’ heirs if such
condition(s) is(are) fulfilled.

Shares delivered shall become immediately disposable.

 

8. Defined Disability of the Participant

In the event of Defined Disability of a Participant, unvested Awards shall
immediately vest and the underlying shares of Common Stock shall be immediately
delivered to the Participant. Shares of Common Stock delivered shall become
immediately disposable.

However, if the vesting of the Award is subject to the achievement of
performance condition(s), the Committee can discretionarily decide that the
shares of Common Stock will only be delivered to the Participants if such
condition(s) is (are) fulfilled.

In the event of Defined Disability of a Participant during the Holding Period,
shares of Common Stock delivered to the Participant shall become immediately
disposable.

 

9. Definitive delivery of shares of Common Stock

Once delivered to the Participant (or to his or her heirs), the shares of Common
Stock are definitively delivered and cannot be cancelled or rescinded and the
Participant cannot be forced to return the shares.

Notwithstanding any other provision of the Plan, no Restricted Stock shall be
delivered in settlement of an Award.

 

10. No share withholding

Notwithstanding any other provision of the Plan, the Company or its Subsidiaries
shall not be entitled or authorized to withhold shares of Common Stock delivered
to the Participant in connection with the vesting of an Award to meet any
liability to taxation or social security contributions due in respect of Awards
until the end of the Holding Period.

 

11. No adjustment of Awards

Notwithstanding any other provision of the Plan, the number of Awards granted as
well as the number of shares of Common Stock to be delivered shall not be
modified or adjusted, except:

 

  •  

In cases which would be authorized or rendered compulsory under French law.
Currently, article L. 225-197-1 III of the French Commercial Code provides that
shares of Common Stock can be exchanged without net balancing cash adjustment in
the event of a merger or spin-off operation performed before the delivery of the
shares of Common Stock to the Participant.

 

  •  

In the event of operations performed on the share capital of the Company before
the delivery of the shares of Common Stock; in which cases the Committee is
authorized to adjust the number of shares of Common Stock to be delivered but
only in order to protect the rights of the Participant and to guarantee the
neutrality of such operations.

 

12. Specific grant condition for Awards made to Corporate Officers

Notwithstanding any other provision of the Plan, no Award shall be granted to
Corporate Officers under the 2010 French Stock Units Plan, unless employee share
plans or profit sharing plans benefiting all the employees of the Company and at
least 90% of the employees of the French Subsidiaries of the Company are
implemented in the conditions described article L. 225-197-6 of the French
Commercial Code.

 

25



--------------------------------------------------------------------------------

13. Changes to the Plan

The Committee may at any time amend the 2010 French Stock Units Plan, provided
that no such amendment shall adversely affect the rights of any Participant,
without such Participant’s consent and provided that such amendments are not
inconsistent with French law and, in particular, French legislation regarding
the award of free shares, as defined in Articles L. 225-197-1 to L. 225-197-6 of
the French Commercial Code and French Labor law.

 

14. Participant account

Shares of Common Stock delivered under the 2010 French Stock Units Plan shall be
recorded in an account in the name of the Participant with the Company or a
broker or in such manner as the Committee may otherwise determine to ensure
compliance with applicable restrictions provided by French law, subject to the
administrative discretion of the Committee or its delegate as set forth under
the Plan.

 

15. Severability

The terms and conditions provided in the 2010 French Stock Units Plan are
severable and if any one or more provisions are determined to be illegal or
otherwise unenforceable under French law, in whole or in part, the remaining
provisions shall nevertheless be binding and enforceable.

Subplan approved by shareholders as a part of the Owens Corning 2010 Stock Plan.

 

26



--------------------------------------------------------------------------------

OWENS CORNING

2010 STOCK PLAN

(FRANCE)

Subplan for the award of Options in France

This subplan for Options granted in France applies to Participants in the Owens
Corning 2010 Stock Plan (the “Plan”) who are or may become subject to French
taxation (i.e. income tax and/or social security contributions) as a result of
Options granted under the Plan, provided the applicable Agreement specifically
refers to this subplan.

According to Sections 1.3 and 6.2 of the Plan, “Awards may be granted to
Participants in jurisdictions outside the United States. To the extent necessary
or advisable to comply with applicable local laws while concurrently aiming to
achieve the purposes of the Plan it may be determined by the Committee that the
terms and conditions applicable to those awards granted to Participants outside
the United States are different from those under the Plan”. This subplan has
been adopted pursuant to these Sections 1.3 and 6.2.

The terms of the Plan, as modified by this subplan, constitute the “2010 French
Option Plan”, which is intended to comply with the provisions of Articles L.
225-177 to L. 225-186-1 of the French Commercial Code and French employment law.
This subplan shall be construed, interpreted and operated with that intention.

Under the 2010 French Option Plan , the Committee shall only grant Options.

This subplan has been established to enable the Options granted under this
subplan to qualify for the favorable French income tax and social security
treatment set out in Article 200 A-6 of the French Tax Code and article L. 242-1
of the French Social Security Code, provided however that nothing in this
subplan shall be construed as a guarantee or an undertaking by Owens Corning or
any of its Subsidiaries and Affiliates that such a favorable regime will
effectively apply.

This subplan shall be read in conjunction with the Plan. Awards made under the
2010 French Option Plan are subject to the terms and conditions of the Plan
applicable to Options except to the extent that the terms and conditions of the
Plan differ from or conflict with the terms set out in this subplan, in which
event, the terms set out in this subplan shall prevail.

Whenever used in this subplan, initially capitalized terms used herein and which
are not defined in Section 1 below shall have the meanings ascribed to such
terms in the Plan. Reference to the singular shall include reference to the
plural.

An award of Options shall be subject to the terms of the 2010 French Option Plan
if the applicable Agreement evidencing such award refers specifically to the
2010 French Option Plan.

The terms of the 2010 French Option Plan are the terms set out in the Plan,
modified as follows.

 

1. Definitions

 

1.1. Award

“Award” shall mean Option granted under the 2010 French Option Plan.

 

27



--------------------------------------------------------------------------------

1.2. Corporate Officer

“Corporate Officer” shall mean a corporate officer (“mandataire social”), as
listed at the fourth and fifth paragraphs of Article L. 225-185 of the French
Commercial Code5.

 

1.3. Defined Disability

“Defined Disability” shall mean a disability corresponding to the second or the
third categories of Article L. 341-4 of the French Social Security Code.

 

1.4. Employee

“Employee” shall mean a current salaried employee, as defined by French labor
law.

 

1.5. Option

“Option” shall mean Incentive Stock Option or Non-qualified Stock Option granted
under the 2010 French Option Plan.

 

2. Eligibility

Notwithstanding any other provision of the Plan, Options shall only be awarded
to an Employee and/or a Corporate Officer:

 

  •  

of the Company, or of a Subsidiary having a capital link as defined in Article
L. 225-180-I 1° of the French Commercial Code6, and

 

  •  

who is not holding shares of Common Stock representing 10% or more of Owens
Corning’s share capital at the date of grant of the Award or who would not hold
shares of Common Stock representing 10% or more of Owens Corning’s share capital
due to the grant of an Award.

 

3. Purchase price

 

  3.1 Date of determination of the purchase price

Notwithstanding any other provision of the Plan, the purchase price of an Option
shall be determined by the Committee at the time of grant.

 

  3.2 Minimum purchase price

Notwithstanding any other provision of the Plan, the purchase price cannot be
less than:

 

  •  

80% of the average of the quoted market price for the 20 daily sessions on the
stock market prior to the date of grant of the Option, and

 

  •  

80% of the average purchase price of the shares of Common Stock underlying the
Options granted.

 

5 These persons are currently the chairman of the board of directors (president
du conseil d’administration), the chief executive officer (directeur général),
the deputy chief executive officer (directeurs généraux délégués), the members
of the management board (membres du directoire) and the manager of a joint-stock
company (gérant d’une société par actions).

6 - At least 10% of the share capital of the company employing the Participant
must be held, directly or indirectly, by the issuing company.

     - the company employing the Participant must directly or indirectly hold at
least 10% of the issuing company’s share capital.

     - at least 50% of the share capital of the company employing the
Participant must be held, directly or indirectly, by a company which holds at
least 50% of the issuing company’s share capital.

 

28



--------------------------------------------------------------------------------

  3.3 Payment of purchase price

Notwithstanding any other provision of the Plan, the purchase price shall not be
satisfied by the attestation procedure.

 

4. Non-transferability of Awards

Notwithstanding any other provision of the Plan, Options cannot be transferred
or otherwise disposed of, except in the event of death as described below in
Section 10.

 

5. Exercise restriction

Notwithstanding any other provision of the Plan, no Option to which this subplan
is applicable shall be exercisable before the fourth anniversary of the date of
grant, except in the event of death or Defined Disability of the Participant and
except if decided otherwise by the Committee in accordance with the terms and
conditions of the Plan.

 

6. Tax withholding

Notwithstanding any other provision of the Plan, the Committee shall not be
authorized to withhold shares of Common Stock which should be delivered to a
Participant in connection with the exercise of an Option; provided however that
the Committee shall be authorized with the Participant’s consent to sell shares
of Common Stock delivered to a Participant in connection with the exercise of an
Option having an aggregate Fair Market Value determined as of the date the
obligation to withhold or pay taxes arises equal to the amount necessary to
satisfy any such obligation and retain the sale proceeds in order to pay taxes
due in connection with the Award.

 

7. Restriction on sale of the underlying shares of Common Stock

Notwithstanding any other provision of the Plan, and except for Corporate
Officers as described below Section 8, the Committee cannot impose a restriction
on the sale of shares of Common Stock acquired from the exercise of an Option
for a period of more than three years after the date of exercise.

 

8. Specific exercise or sale restriction for Corporate Officers of the Company

Notwithstanding any other provision of the Plan, for Options granted to
Corporate Officers of the Company, the Board of Directors or the Committee
shall, in the applicable award agreement, either:

 

  •  

specify that all the Options granted can not be exercised before the end of the
Corporate Officers status of the Participant or,

 

  •  

determine a minimum quantity of shares of Common Stock underlying exercised
Options that the Participant must hold until the end of his/her Corporate
Officer status.

 

9. Closed periods

Notwithstanding any other provision of the Plan, Options shall not be granted
within the periods as set forth in Article L. 225-177 of the French Commercial
Code7.

 

7 These periods are currently the following:

(i) The 20 trading days after the payment of a dividend or after an increase of
capital reserved to the shareholders

(ii) The period of ten stock exchange trading sessions preceding and following
the date on which the consolidated financial statements, or failing that, the
annual accounts, are published;

(iii) The period between the date on which the corporate management of Owens
Corning becomes aware of information, which, if published, might have a
significant effect on the price of the company’s shares, and the latest date of
the ten stock exchange trading sessions following the date on which this
information is published.

 

29



--------------------------------------------------------------------------------

10. Death of the Participant

Notwithstanding any other provision of the Plan, in the event of death of a
Participant, his or her heirs can exercise all the Options granted to the
deceased Participant during a period of six months beginning on the date of
death of the Participant.

 

11. Specific grant condition for award made to Corporate Officers of the Company

Notwithstanding any other provision of the Plan, no Award shall be granted to
Corporate Officers of the Company under the 2010 French Option Plan, unless
employee share plans or profit sharing plans benefiting to all the employees of
the Company and to at least 90% of the employees of the French Subsidiaries of
the Company are implemented in the conditions described article L.225-186-1 of
the French Commercial Code.

 

12. Adjustment of the purchase price and of the number of Options

Notwithstanding any other provision of the Plan, the purchase price and the
number of shares of Common Stock subject to an Option, cannot be modified or
adjusted except in cases in which such modification or adjustment would be
authorized under French law.

In addition, notwithstanding any other provision of the Plan, the purchase price
and the number of shares of Common Stock subject to an Option, shall be modified
or adjusted in cases in which such modification or adjustment is rendered
compulsory under French law, and notably in cases, and at the conditions,
provided at Article L. 225-181 of the French Commercial Code8.

 

13. Changes to the Plan

The Committee may at any time amend the 2010 French Option Plan, provided that
no such amendment shall adversely affect the rights of any Participant, without
such Participant’s consent and provided that such amendments are not
inconsistent with French law and, in particular, French legislation regarding
the award of Options, as defined in Articles L. 225-177 to L. 225-186-1 of the
French Commercial Code and French labor law.

 

14. Severability

The terms and conditions provided in the 2010 French Option Plan are severable
and if any one or more provisions are determined to be illegal or otherwise
unenforceable under French law, in whole or in part, the remaining provisions
shall nevertheless be binding and enforceable.

Subplan approved by shareholders as a part of the Owens Corning 2010 Stock Plan.

 

8 Currently, the few limited cases are capital reduction, change of profits’
distribution, grant of free shares, capital increase with distribution of shares
following capitalization of retained earnings, profits or premiums, distribution
of retained earnings and issuance (reserved to shareholders) of shares or of
securities giving a right to the acquisition of shares.

 

30